Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent system claims 1-4 is incomplete, since although the claim preambles recite water “re-use”, the body of the claims each lack recitation of any structure or mechanism for receiving dirty water from any end use or location or providing treated water to an end-use or “re-use”.
In each of claims 1, 2, 4 and 9, “a frac water re-use treatment system” is similarly vague or ambiguous, as to whether such system merely comprises at least one treatment unit or structure, or also constitutes structure or mechanism for receiving frac water from a location where such frac water is employed or providing treated frac water to a fracturing location.
Additionally, in claim 4, “a condenser for the direct contact thermal distillation system” is ambiguous as to whether the phrase is limiting as to the relative location of a condenser with respect to the remainder of the optimizing system structural elements, 
In each of claims 5-7, recitation of the feedstock being fed through a pre-treatment process is improper since the phrase is attempting to limit system or apparatus claims, it is thus unclear whether or not the respective claims are positively reciting structure for feeding a feedstock to or through pre-treatment units, or from such pre-treatment units so as to be provided to the reverse osmosis system; 
each of claims 5-7 thus also being unclear as to whether the respective subsequently recited one or more units or mechanisms of “filter”, “chemical treatment”, “hot water heater” and “hot water heater…of direct contact heating system” constitute respective positively recited structural units of the system for optimizing dirty water remediation and reuse.
Further in claim 5, “a chemical treatment” is also vague and indefinite as to whether one or more units or mechanisms for merely providing treatment chemical(s) to the water in the system, or also or alternatively mixing, reacting or effecting a separation based on one or more added chemicals is being recited.
Further in claim 7, “hot water heater which is made up of the direct contact heating system” is confusing and non-idiomatic as to whether the clause is reciting a hot water heater as being one component of the heating system or instead is reciting a heating system being totally encompassed in such hot water heater; “the direct contact heating system” also lacking antecedent basis and being inconsistent with respective recitations in claims 2-4 of “a direct contact thermal distillation system”.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since dependent claims 5-7 each only recite a process limitation “pre-treatment process” and associated method or process step of feeding of a feedstock, they may be each be interpreted as not further limiting the system of independent claims 2-4. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 9, which further limits independent claim 2, is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3, each reciting combination of first treatment system, frac water re-use system and reverse osmosis treatment system. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5/(2,3), 6/(2,3) and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron). Reference paragraph numbers in the Specification of the PGPUBS Document are identified with “[ ]” notation. With respect to independent claims 1-3, and claim 9, Nowosielski-Spelowron discloses: a system for optimizing [0053,  
first treatment system including distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060-0062]; 
reverse osmosis, separate, water treatment system [0022, 0061, 0080]; and
frac water re-use treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016 (purified fracturing fluid being utilized for concentrated solar power or CSP plant cooling systems to save water consumption), 0058, 0062 “intended use of the recovered draw solutes”].
With respect to claims 5/(2,3) and 6/(2,3), Nowosielski-Spelowron further discloses: an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claims 5/(2,3), (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]) and;
a pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claims 6/(2,3) [0018-0020, 0081, 0082]..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5/2, 5/3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bader patent 9,751,777. With respect to independent claims 1-3, and claim 9, Bader discloses: a system for optimizing dirty water remediation and re-use, comprising: 
treatment system(s) including distillation system which may comprise any of various types of distillation systems, evaporators or membrane water treatment systems including reverse osmosis water treatment systems or combinations thereof (column 8, line 67-column 9, line 5; column 10, lines 24-30 and column 16, line 54-column 17, line 20); and
frac water re-use treatment system including structure for blending treated frac water with another water stream prior to re-employment with oil formation use (see particularly column 2, line 65-column 3, line 16 and column 8, lines 48-66, also column 23, lines 31-39).
The claims differ from Bader by explicitly requiring the combination of a first, direct contact thermal distillation system and a reverse osmosis water treatment system. However, it would have been obvious to one of ordinary skill in the art of reclaiming dirty water such as oilfield flowback or contaminated frac water, to have developed the Bader system to specifically employ a  direct contact thermal distillation system as a first system and a subsequent reverse osmosis water treatment system, by routine 
For claims 5/2 and 5/3, Bader further discloses optional use of additional pretreatment unit or process by providing at least one of a filter and chemical treatment (see column 6, lines 19-32 regarding ‘first filter and ‘second filter).
Claims 4, 5/4, 6/(2-4) and 7/2-4) are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski-Spelowron PGPUBS Document US 2016/0002073 in view of Bader patent 9,751,777. With respect to dependent claims 4, 6/(2-4) and 7/(2-4), Nowosielski-Spelowron additionally discloses the distillation system optionally employing a condenser and pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claims 4, 6/(2-4) and 7(2-4) [0018-0020, 0081, 0082]; and
an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claim 5/4, (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]).
 Claims 4, 5/4, 6/(2-4) and 7/2-4) all differ from Nowosielski-Spelowron by requiring the distillation system to be a direct contact thermal distillation system. However, in a system for treating and re-using frac water, Bader discloses optionally employing such direct contact thermal distillation system (column 10, lines 24-30 and .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Lombardi et al PGPUBS Document US 2007/0102359 and Kiahghadi PGPUBS Document US 2016/0362309 concern treatment and recycling of frac water using various chemical treatments including coagulation, flocculation and oxidation followed by membrane filtration. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778